DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “adding a volatile solvent to disperse the water insoluble material and the matrix until the volatile solvent is evaporated”.  There is no support for adding a volatile solvent until the volatile solvent is evaporated.  Indeed, if a solvent were to be continually added, the solvent would never evaporate as additional solvent would be added.  Thus the claim is also indefinite as discussed herein below.  It appears from paragraph [0034] of the instant published application that the intended meaning is “a volatile solvent is added to the mixture to dissolve the matrix, and the in a resulting solution; stirring the resulting solution until the volatile solvent is evaporated…”.  
Claims 2-10 fail to meet the written description requirement by virtue of their dependencies on claim 1.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for reciting “adding a volatile solvent …until the volatile solvent is evaporated” because it is unclear how the volatile solvent can ever evaporate if it is added continually added.  See discussion above.
Claims 2-10 are vague and indefinite by virtue of their dependencies on claim 1.

Relevant art:
Schmitz et al. (USPN 9,646,812) teaches a method of preparing a MALDI sample, the method comprising the steps of: (a) mixing a solid sample precursor comprising sample and matrix to form a solid sample mixture; (b) applying the solid sample mixture to a sample cavity of a MALDI target; and (c) compressing the solid sample mixture in the sample cavity so as to form a MALDI sample surface for laser desorption.
However prior art was not found to teach or reasonably suggest a method of manufacturing specimens of water insoluble materials for MALDI mass spectrometry, comprising: (S1) mixing a water insoluble material and a matrix, and then adding a volatile solvent to disperse the water insoluble material and the matrix until the volatile solvent is evaporated, thereby obtaining a sample of water insoluble material; and (S2) filling a groove of a pellet cup made of a water soluble material with the sample, turning the pellet cup filled with the sample upside down and pressing it, and then dissolving the pellet cup with water to obtain a specimen of water insoluble material” as required by independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881